Citation Nr: 1450388	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-47 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1 Entitlement to a rating in excess of 10 percent for the service-connected right shoulder acromioclavicular joint separation.

2 Entitlement to a rating in excess of 10 percent for the service-connected paresthesia of gingiva, residuals of teeth extractions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an August 2009 rating decision issued by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing before the undersigned Veterans Law Judge in September 2012, a transcript of the hearing is of record.

The Board most recently remanded the issues in January 2014.  Additional development remains necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records in the Virtual VA paperless claims processing system include VA treatment records from 2009 to 2011.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On VA examination in March 2014, the Veteran reported that he has pain in his right shoulder with range of motion to 45 degrees in all planes.  He also reported that he loses the rest of his range of motion, due to pain, weakness, fatigue, and incoordination. 

The Board notes that the examiner concluded that it is less likely than not that pain, weakness, fatigability, or incoordination could significantly limit functional ability of the right shoulder during flare-ups, or when the joint is used repeatedly over a period of time, and since the Veteran was not examined during a flare-up or extended use, a further opinion on this issue would be speculative.  

However, while the examiner acknowledged that the Veteran had functional loss and functional impairment, she did not address the extent to which weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy affect his range of motion when he is not experiencing a flare-up or is not repeatedly using his right shoulder.  Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, as well as weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 ,4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the Veteran's lay statements, the examiner did not adequately address the Veteran's functional loss in evaluating his range of motion and thus the examination is not adequate to evaluate the Veteran's service-connected right shoulder disability.  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus a new examination is necessary.  

As for the service-connected paresthesia of gingiva, the Board in the January 2014 remand requested that the Veteran be afforded a VA examination and the examiner provide an assessment as to whether the disability more nearly approximates complete or incomplete paralysis of the affected nerve and the degree of severity related thereto (i.e., mild, moderate or severe).  

On VA examination in March 2014, the examiner in evaluating the mandibular nerve indicated that there was a moderate decrease in tactile/pain sensation at the left gingiva/tissue.  She concluded that there was no paralysis but partial permanent damage of the trigeminal nerve.  

However, the examiner did not address whether there was incomplete paralysis as requested by the Board's January 2014 remand.  Further action is thus required to ensure compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons the Veteran should be afforded a new VA examination that addresses whether his service-connected paresthesia of gingiva is manifested by incomplete paralysis and if so the degree of such incomplete paralysis.  

Accordingly, the case is REMANDED for the following action:

1. The RO should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of the service-connected right shoulder disability.  The evaluation should include all necessary testing, specifically range of motion studies.  The examiner must address the range of motion in degrees of forward flexion and abduction and report whether there is any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  If feasible, any additional functional loss should be expressed in terms of the degree of additional limitation of motion. The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The examiner must provide a complete rationale for all the findings and opinions.  If the examiner is unable to provide a rationale he or she should explain why.  

2. The RO also should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of his paresthesia of gingiva, residuals of teeth extractions.  All appropriate tests and studies, to include motor and sensory testing, must be conducted. 

The examiner is requested to identify all nerves affected by the Veteran's service-connected paresthesia of gingiva and must assess whether the findings represent complete paralysis of each affected nerve; or, mild, or moderate, or severe incomplete paralysis of each affected nerve. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

The examiner must provide a complete rationale for all the findings and opinions.  If the examiner is unable to provide a rationale he or she should explain why.  

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



